Citation Nr: 1101403	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
low back.

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of service connection for osteoarthritis of 
both hips, status post total arthroplasty in the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
osteoarthritis of the low back and declined to reopen the 
Veteran's claim of service connection for osteoarthritis of both 
hips.  The claims file was subsequently transferred to the RO in 
Winston-Salem, North Carolina for further handling.


FINDINGS OF FACT

1.  The Veteran's low back disability has not been shown to have 
been incurred during or aggravated by his active duty service; 
nor has it been shown to have been manifest to a compensable 
degree within one year from his discharge from service; nor has 
it been shown to have resulted from or been aggravated by a 
service-connected disability.

2.  A December 2003 rating decision issued by the RO denied the 
Veteran's claim of service connection for osteoarthritis of both 
hips; notice of that decision was mailed to the Veteran in 
January 2004; and although the Veteran subsequently filed a 
timely appeal, the Veteran effectively withdrew that appeal.

3.  The evidence associated with the claims file subsequent to 
the RO's December 2003 rating decision, when considered with 
previous evidence of record, does not relate to the factual 
questions of whether the Veteran's bilateral hip disability is 
etiologically related to his active duty service, was first 
manifest within one year from his discharge from service, or is 
the result of or has been aggravated by a separate service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the 
low back have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).

2.  New and material evidence has not been received to reopen a 
claim for service connection for osteoarthritis of both hips, 
status post total arthroplasty in the right hip.  38 U.S.C.A. §§ 
5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations Concerning Service 
Connection, Generally

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  Service Connection for Osteoarthritis of the Low Back

The evidence in the claims file demonstrates that the Veteran has 
a current disability due to multilevel degenerative disc changes 
in his lumbar spine.  Nonetheless, the evidence fails to show 
that the Veteran's low back disability was first incurred during 
service or otherwise aggravated by his active duty service.  
Moreover, the evidence does not show that the low back disability 
was first manifest to a compensable degree within a one year 
period dating from his discharge from active duty service in 
April 1974.  Accordingly, the Veteran is not entitled to service 
connection for osteoarthritis of the low back.

Various private treatment records from 2001 to 2003 show that the 
Veteran has experienced chronic low back pain which stems from 
various disorders of the lumbar spine.  A November 2001 lumbar 
spine CT scan revealed multilevel degenerative disc changes at 
L4-5 and L5-S1 with moderate right lateral recess narrowing at 
L5-S1 and slight to moderate bilateral lateral recess narrowing 
at L4-5.  The CT study also showed a moderately sized paracentral 
disc protrusion with a small inferiorly extruded disc fragment 
which indented the dural sac and slightly displaced the right L4 
nerve root.   A lumbar myelogram also performed that month 
revealed small multi-level ventral epidural defects that extend 
from L2 through S1 in the lumbar spine.

At a February 2002 private examination with Dr. I.M.H., the 
Veteran reported low back pain which radiated into both legs.  
Based upon a review of the November 2001 CT scan and myelogram, 
Dr. I.H.M. diagnosed a right-sided extruded disc located at L3-4 
and recess stenosis at L4-5.

Private treatment with Dr. D.C.M. in March 2002 revealed a 
diagnosis of low back pain with concomitant work-related injury 
in April 2001 with signs of disc and joint disease at L3-4, L4-5, 
and L5-S1 with right-sided disc herniations at L3-4 and L5-S1 
with facet joint hypertrophy causing right-sided nerve root 
impingement.

VA treatment records that relate to treatment from April 2003 
through October 2008 document continued and chronic low back pain 
but do not provide any opinions as to the origin of the Veteran's 
low back disability.  Similarly, records from the Social Security 
Administration document that the Veteran was awarded a favorable 
disability finding in May 2003, based on his low back disability.  
Private treatment records from Dr. J.T.B., contained in the 
copied social security file, show that an August 2001 MRI 
revealed L5-S1 posterolateral disc herniation and bulging with 
mild stenosis which necessitated a course of epidural steroid 
injections.

Although the evidence clearly demonstrates a current low back 
disability, it does not show that the disability is related in 
any way to the Veteran's active duty service.  In this regard, 
the Veteran's service treatment records do not show the 
occurrence of an in-service low back injury, nor do they document 
any subjective complaints of low back symptoms.  A June 1973 
discharge examination does not reveal any low back complaints or 
noted lumbar spine abnormalities.

Moreover, the evidence shows that the Veteran's current low back 
disability is more likely than not related to multiple post-
service occupational low back injuries.  In this regard, a June 
1981 employment record from Welder Training and Testing Institute 
reflects that the Veteran sustained a back injury which required 
several weeks of orthopedic care.  The March 2002 treatment 
record from Dr. D.C.M. reflects that the Veteran reported another 
workplace low back injury in July 1999 which reportedly resolved 
fully.  He also reported at that time the onset of his current 
low back disability in April 2001, after yet another workplace 
low back injury sustained after attempting to pick up a 50 pound 
bag of sugar.  An October 2001 treatment record from Dr. I.H.M. 
reveals yet another reported workplace incident in April or May 
of 2001 in which the Veteran experienced popping in his back with 
intense radiating pain after attempting to move a table.  
Finally, a February 2002 treatment record from Dr. J.T. Bloem, 
obtained from the Social Security Administration, shows that the 
Veteran reported a fifth occupational low back injury that 
occurred that morning while attempting to lift an unspecified 
object at work.  Indeed, a Disability Report completed by the 
Veteran for the Social Security Administration indicates that he 
was required to perform repetitive heavy lifting of 50 pound bags 
of sugar in his longstanding employment as a baker.

A review of the evidence does not reveal any specific contentions 
by the Veteran that he sustained his current low back disability 
during his active duty service or within a one year period from 
his discharge from active duty.  Rather, a June 2007 VA 
examination report reflects that the Veteran admitted to the 
examiner that he did not sustain a back injury during service and 
that his back problems did not start until well after service.

Based upon the foregoing evidence, the Board finds that the 
Veteran's current low back disability was not incurred during or 
aggravated by his active duty service.  Given the Veteran's own 
provided medical history to his private treatment providers, the 
Board also finds that the Veteran's low back disability was not 
manifest within one year from his discharge from active duty.  
Additionally, no evidence has been adduced to show that the 
Veteran's low back disability is caused or aggravated by any 
other disabilities for which service connection is in effect.  
The Veteran has also not made any contentions in that regard.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for osteoarthritis of the 
low back, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim insofar as the issue of whether the Veteran's low 
back disability is etiologically related to his active duty 
service or to his other service-connected disabilities.  
Accordingly, the benefit of the doubt doctrine is inapplicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

III.  New and Material Evidence to Reopen Service Connection
for Osteoarthritis of Both Hips

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim."  Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, new and material evidence in support of the 
Veteran's claim for service connection for osteoarthritis of both 
hips, status post total arthroplasty in the right hip, has not 
been received.  Hence, the Board declines to reopen the Veteran's 
claim as to that issue.

The Veteran filed his original claim for service connection for 
osteoarthritis of both hips in June 2003.  That claim was denied 
in a December 2003 rating decision that was mailed to the Veteran 
in January 2004.  As the stated basis for its denial, the RO 
determined that the available evidence at that time did not show 
that the Veteran's claimed hip disorder occurred during service 
or was caused by service.  The RO also determined that there was 
no evidence showing that the hip disorder was manifest within a 
one year period from the Veteran's discharge from service.  
Following a timely appeal of the RO's decision, in September 
2005, the matter was remanded by Board for additional claims 
development.  Before the directed claims development could be 
completed, however, the Veteran withdrew his appeal of the 
December 2003 rating decision.  Under 38 U.S.C.A. § 7104, the 
December 2003 rating decision is now final.  Accordingly, his 
claim of service connection for osteoarthritis of both hips may 
not be reopened unless new and material evidence has been 
received by VA.

The Veteran's pending request to reopen his claim of service 
connection for osteoarthritis of both hips was filed in October 
2006.  In support of his request, the Veteran submitted 
additional evidence in the form of records of VA treatment from 
April 2003 to October 2008.  In June 2007, the Veteran was also 
afforded a VA examination of his hips to determine the nature and 
etiology of any present disability.  These records are new, in 
the sense that they were not incorporated into the claims file 
and were thus not considered at the time of the December 2003 
rating decision.  Nonetheless, the newly submitted evidence is 
not material in that it does not relate to the disputed issue of 
whether the Veteran's current bilateral hip disability is related 
to his active duty service or has been caused or aggravated by a 
presently service-connected disability.  To the extent that June 
2007 VA examination report relates to the disputed question of a 
nexus between the Veteran's current disability and his active 
duty service, that evidence does not raise a reasonable 
possibility of substantiating the claim, given the findings 
expressed in it.  The newly submitted VA treatment records 
reflect chronic and ongoing bilateral hip pain.  X-rays of both 
hips, taken in January 2005, revealed degenerative joint disease 
bilaterally.  Nonetheless, none of the VA treatment records 
provide any opinions as to whether the degenerative joint disease 
in the Veteran's hips was incurred during or aggravated by 
service, was first incurred within one year from his discharge 
from service, or has resulted from a service-connected 
disability.

In the June 2007 VA examination report, the examiner notes that 
the Veteran reported pain laterally in both hips.  The report 
also shows that the Veteran reported that his hips began 
bothering him eight years ago in 1999, approximately 25 years 
after he was discharged from service.  Based upon an objective 
examination of the Veteran's hips, the examiner confirmed the 
previously provided diagnosis of arthritis of the left and right 
hips, status post total right hip replacement.  Nonetheless, the 
examiner determined that the Veteran's bilateral hip condition 
was less likely than not secondary to his service-connected knee 
arthralgia.  As rationale for the stated opinion, the examiner 
noted that the evidence showed that the Veteran's knees were free 
of arthritis until only "a few years ago."  

Other than the subjective medical history provided by the Veteran 
at his VA examination, the Veteran has not provided other 
evidence in the form of hearing testimony or personal statement 
which asserts a relationship between his current hip disabilities 
and his active duty service or his service-connected 
disabilities. 

Based upon the foregoing, new and material evidence has not been 
received to reopen the Veteran's claim of service connection for 
osteoarthritis of both hips, status post total arthroplasty in 
the right hip.  In summary, the Veteran has submitted new 
evidence in support of his application to reopen his claims for 
service connection, but this evidence fails to establish an in-
service etiology or etiology to a presently service-connected 
disability.  As such, this evidence does not raise a reasonable 
possibility of substantiating the Veteran's claim and is not 
"material" as defined in 38 C.F.R. § 3.156(c).  Accordingly, the 
Veteran's claims are not reopened, and the appeal is denied as to 
both issues.

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims (Court) 
has also held that, in the context of a claim to reopen on the 
basis of new and material evidence, VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes the type of evidence and information that 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was provided the required notice 
in a December 2006 letter.  This letter notified him of the 
information and evidence needed to substantiate and complete a 
claim for service connection for osteoarthritis of the low back.  
It notified him that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  It also properly advised him, in 
accordance with Kent, as to the bases for the RO's previous 
denial of his claim of service connection for bilateral hip 
osteoarthritis, and provided notice as to the evidence and 
information necessary to reopen his claim.  After the Veteran was 
given reasonable opportunity to respond to the December 2006 
letter, the Veteran's claims were adjudicated for the first time 
in the RO's August 2007 rating decision.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has obtained all VA 
and private treatment records identified by the Veteran, as well 
as the Veteran's service treatment records.  The Veteran was also 
afforded a VA examination to determine the nature and etiology of 
his low back disorder in June 2007, performed by an examiner who 
reviewed the claims file.  The Veteran was also afforded a 
separate VA examination in June 2007 to also assess the nature 
and etiology of his bilateral hip disability.  The Veteran's 
claims file was also reviewed by the examiner who performed the 
hip examination.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for osteoarthritis of the low back is denied.

New and material evidence has not been received to reopen the 
Veteran's claim of service connection for osteoarthritis of both 
hips, status post total arthroplasty in the right hip.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


